Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Announces 2010 Exploration Plans For Stillwater Project /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S/ PGM targets and VEZ zone to be main focus TORONTO, Feb. 25, 2010 /CNW/ - Starfield Resources Inc. ("Starfield" or the "Company") (TSX: SRU) today announced plans for a six-hole diamond drilling program in the summer of 2010 at the Company's Stillwater Project in south central Montana. The Stillwater project, located 129 kilometres west-southwest of Billings, consists of 50 patented and 763 unpatented lode claims totaling approximately 15,670 acres. Starfield's land position covers a significant part of the Stillwater Complex along 38 kilometres of strike length and is immediately adjacent to Stillwater Mining Company's (SMC) platinum-palladium producing JM Reef. The Stillwater Complex is a large differentiated, mafic-ultramafic layered intrusion that is analogous in terms of the intrusive stratigraphic sequence and magmatic metalliferous horizons to the Bushveld Complex in South
